791 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HERBERT JAMES GILES-EL, Plaintiff-Appellant,v.PETER SIEDMAN, DAVID J. BURNETT, DOROTHY NEATON, AND THEYPSILANTI PRESS, Defendants-Appellees.
84-1135
United States Court of Appeals, Sixth Circuit.
4/21/86

AFFIRMED
E.D.Mich.
ORDER
BEFORE:  KRUPANSKY and WELLFORD, Circuit Judges, and PECK, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and plaintiff's brief, defendants having chosen not to participate in this appeal, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 42 U.S.C. Sec. 1983, plaintiff seeks relief from the defendants in connection with the publication of an article in the Ypsilanti Press on July 31, 1983.  The district court sua sponte caused the action to be dismissed and plaintiff has appealed.


3
Upon consideration, we affirm.  The district court's determination that the Ypsilanti Press and two related defendants (Siedman and Neaton) are not alleged to have acted under color of state law is plainly correct on the face of the complaint.  We likewise find the dismissal of the remaining defendant, prison chaplain Burnett, correct under the Supreme Court's holding in Paul v. Davis, 424 U.S. 693 (1976).  For these reasons, and for the reasons given by the district court, this cause is affirmed.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the final order of the district court be and it is hereby affirmed.